Citation Nr: 1211580	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  10-01 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel



INTRODUCTION

The Veteran had active military service in the United States Army from November 1954 to January 1955.   

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  By that rating action, the RO denied the Veteran's claims for service connection for a bilateral hearing loss disability and tinnitus.  The Veteran appealed the above-cited rating action to the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board has determined that prior to further appellate review of the service connection claims on appeal, additional evidentiary development is warranted; specifically, to afford the Veteran VA audiological and ear, nose and throat examinations to determine the etiology of any currently present bilateral hearing loss disability for VA compensation purposes and claimed tinnitus. 

The Veteran seeks service connection for a bilateral hearing loss disability and tinnitus.  He contends that he was exposed to acoustic trauma while assigned to an artillery unit at Fort Bliss, Texas.  Specifically, the Veteran maintains that he used 90 millimeter radar control guns without any hearing protection.  (See VA Form 21-526, Veteran's Application For Compensation And/Or Pension, received by the RO in February 2009).  
 
Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

Certain chronic disabilities, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011) . 

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz  is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2011). 

The Veteran's service treatment records (STRs) are unavailable and all efforts to obtain them have been exhausted.  (See May 2009 Formal Finding of Unavailability of Service Treatment Records).  Destruction of service treatment records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51   (1996).   Here, the RO sent the Veteran NA Form 13055, Request for Information Needed to Reconstruct Medical Data, but a reply was not received.  Of record is a November 1954 Surgeon General's Office Record reflecting that less than one (1) month after he entered military service, the Veteran received treatment for an unrelated orthopedic disability that was found to have existed prior to service entrance.

The Veteran's DD-214 shows that he was assigned to an artillery unit at Fort Bliss, Texas as a trainee.  The Board finds that in the absence of the Veteran's STRs and resolving all reasonable doubt in his favor, his contention of having been exposed to in-service acoustic trauma while assigned to an artillery unit at Fort Bliss, Texas is consistent with the circumstances of his military service.  Thus, his exposure to claimed acoustic trauma is deemed to have occurred.  38 U.S.C.A. § 1154(a) (West 2002). 

Despite the Veteran's contention that an audiologist at the VA Medical Center in Columbia, Missouri had attributed his hearing loss and tinnitus to his period of active military service, the record does not reflect that such an opinion is of record.  In fact, VA has not evaluated the Veteran to determine the etiology of his claimed bilateral hearing loss and tinnitus.  Thus, in view of VA's heightened duty to assist the Veteran in the absence of his STRs and a finding that he was exposed to in-service acoustic trauma while assigned to an artillery unit at Fort Bliss, Texas, the Board finds that he should be afforded VA audiological and ear, nose and throat examinations with opinions to determine the etiology of any currently present bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5103A(d) (West 2002). 

Finally, the Board also notes that the Veteran advised VA that he had undergone a VA audiological evaluation in January 2009 at the VA Medical Center (VAMC) in Columbia, Missouri.  Treatment records, dated from October 2005 to February 2009 from the above-cited VAMC are associated with the claims file and include October 2005 and December 2008 audiograms.  A January 2009 VA audiogram is not of record.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As the January 2009 VA audiogram, if available, could be relevant to the Veteran's claims and is considered in the possession of VA adjudicators, on remand, it, along with current treatment records from the Columbia VAMC, dated from February 2009 to the present, should be obtained.  38 U.S.C.A. § 5103A(b),(c) (West 2002). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain a January 2009 VA audiogram report and current treatment records of the Veteran from the Columbia, Missouri VAMC, dated from February 2009 to the present, pertaining to any treatment related to his bilateral hearing loss and tinnitus.  A negative reply should be requested. 
   
2.  Following completion of the development requested in paragraph 1 above, schedule the Veteran for a VA audiological examination to determine the etiology of any currently present bilateral hearing loss disability for VA compensation purposes.  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum.  The examiner should provide an opinion to the following questions: 
   
(a) Does the Veteran currently have a bilateral hearing loss disability for VA compensation purposes?  

(b) If the answer to question (a) is answered in the affirmative, is it as least as likely as not (50 percent probability or greater) that the current bilateral hearing loss disability is etiologically related to his in-service acoustic trauma, or had its onset during the Veteran's period of military service or within the initial post-service year? 
The examiner is hereby notified that the Veteran's exposure to in-service acoustic trauma is presumed. 

He or she is advised that the Veteran is competent to report injuries as well as symptoms, and that his reports must be considered in formulating the requested opinion.  The examiner is also advised that the absence of clinical evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion. 
   
If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.
   
A complete rationale must be supplied for any opinion rendered. 
   
3. Following completion of the development requested in paragraphs 1 and 2 above, schedule the Veteran for a VA examination with an ear, nose and throat practitioner to determine the etiology of any current tinnitus.  The claims folder should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum.  The examiner must provide a response to the following question: 
   
Is it at least as likely as not (50 percent probability or greater) that any current tinnitus etiologically related to the Veteran's in-service acoustic trauma, or had its onset during the Veteran's period of military service? 
   
The examiner is hereby notified that the Veteran's exposure to in-service acoustic trauma is presumed.

He or she is advised that the Veteran is competent to report injuries as well as symptoms, and that his reports must be considered in formulating the requested opinion. The examiner is also advised that the absence of clinical evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion. 
   
If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

A complete rationale must be supplied for any opinion rendered.

4.  Thereafter, the AMC/RO should re-adjudicate the Veteran's claims for service connection a bilateral hearing loss disability and tinnitus, in light of all of the evidence of record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claim(s) for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue(s) currently on appeal.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

